DETAILED ACTION
                                          Response to Amendment
-	The reply filed on 08/18/2022, has been entered. Claims 1, 3, 6, 8, 9, 15, 17, and 18 are amended. Claims 1-20 pending in the application.
-	 Specification objections are withdrawn in light of amendments. 
-	The rejection under 35 U.S.C. § 112(b) or 35 U.S.C. § 112(pre-AIA ), second paragraph, is withdrawn in view of applicant's amendments.

                                          Allowable Subject Matter 
1.	Claims 1-20 are allowed. The following is an Examiner's statement of reasons for allowance:	
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “receive a packet comprising a payload, wherein a portion of the payload comprises an indication of a number of levels of indirection separating a first address of a memory component from a final address of the memory component, and wherein the first address and the final address are associated with the payload, wherein the number of levels of indirection corresponds to one or more pointers associated with performing one or more operations via the memory component, and wherein the one or more operations comprise one or more read operations, one or more write operations, or any combination thereof, and an array configured to be accessed by the memory device in response to the memory device receiving the packet, wherein the array is accessed by the memory device based at least in part on the one or more pointers”. Consequently, claim 1 is allowed over the prior arts. 
Independent claims 9 and 18 include similar limitations of independent claim 1, therefore is allowed for similar reasons. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112